Citation Nr: 1015154	
Decision Date: 04/24/10    Archive Date: 04/30/10

DOCKET NO.  08-33 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling prior to 
April 15, 2008 and as 40 percent disabling from April 15, 
2008.

2.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from December 1966 to 
November 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In the April 2007 decision, the RO increased the Veteran's 
rating for his service-connected lumbosacral strain from 10 
percent to 20 percent, effective from the October 2006 date 
of claim.  In September 2008, the RO increased its rating 
from 20 percent to 40 percent, effective from April 15, 2008, 
the date that the Veteran underwent a VA examination that 
reflected increased severity of the disability.  Since the 
latter increase does not date back to the receipt of the 
original claim, there are two distinct time periods to be 
considered for each disability.  The RO had indicated in 
September 2008 that the Veteran's appeal had been satisfied 
when the disability rating had been increased to 40 percent, 
since he had asked for the rating to be at least 30 percent.  
However, that is incorrect.  At least 30 percent can mean 30 
percent or more.  Also, the rating was not increased prior to 
April 15, 2008.  Since the Veteran did not limit his appeal, 
it continues.  AB v. Brown, 6 Vet. App. 35 (1993).

An April 2008 VA examination report of record raises matters 
of service connection for cataracts, skin changes, and 
peripheral neuropathy secondary to diabetes mellitus.  These 
matters are referred to the RO for appropriate action.  




FINDINGS OF FACT

1.  Prior to April 15, 2008, the Veteran did not have forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.

2.  From April 15, 2008, the Veteran does not have 
unfavorable ankylosis of his entire thoracolumbar spine.  

3.  The Veteran's diabetes mellitus does not require 
regulation of activities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for lumbosacral strain prior to April 15, 2008 and in 
excess of 40 percent from April 15, 2008 are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Code 5242 (2009).

2.  The criteria for a disability rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a 
letter dated in November 2006.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA 
has obtained VA medical records; assisted the Veteran in 
obtaining evidence; afforded the Veteran examinations in 
December 2006 and April 2008; and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Lumbosacral strain

The Veteran appeals for ratings higher than 20 percent prior 
to April 15, 2008 and 40 percent from April 15, 2008.  The RO 
granted a 40 percent rating from April 15, 2008, but as the 
Veteran is presumed to be seeking the maximum rating, this 
matter remains on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993).

Diseases and injuries to the spine are to be evaluated under 
diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.....................................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
..............................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................
.................................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
............................30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis............................................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height.......................................................
........................10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2009).

Under 38 C.F.R. § 4.40 (2009), functional loss may be due to 
pain, supported by adequate pathology and evidenced by 
visible behavior on motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  Under 38 C.F.R. § 
4.45 (2009), factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Prior to April 15, 2008, the evidence shows that the Veteran 
did not have forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine; or its equivalent under 
38 C.F.R. §§ 4.40, 4.45.  The December 2006 VA examination 
showed that he was well developed and that he had 
thoracolumbar spine flexion to 60 degrees and right rotation 
to 30 degrees, both with pain at their endpoints.  Extension, 
right and left lateral flexion, and left rotation were all to 
the normal 30 degrees. Although the Veteran complained of 
constant pain, the joint function of the spine was not 
additionally limited by symptoms following repetitive use.  
Accordingly, a rating higher than 20 percent prior to April 
15, 2008 is not warranted.  

From April 15, 2008, the evidence shows that the Veteran does 
not have unfavorable ankylosis of the entire thoracolumbar 
spine, or its equivalent when 38 C.F.R. §§ 4.40, 4.45 are 
considered.  On VA examination on April 15, 2008, the Veteran 
did not have ankylosis of his lumbar spine.  Additionally, 
while he had muscle spasm and tenderness, he was well 
developed and had a normal posture and gait and did not 
require an assistive device for ambulation.  His flexion was 
to 20 degrees and extension, right and left lateral flexion, 
and right and left rotation were to 10 degrees, with pain at 
their endpoints.  Accordingly, a rating higher than 40 
percent from April 15, 2008 is not warranted.

In light of the above, a schedular rating in excess of 20 
percent prior to April 14, 2008 and exceeding 40 percent from 
April 15, 2008 is not warranted for lumbosacral strain. The 
Board concludes that the lumbosacral strain disability 
changed during the rating period, so that staged ratings are 
warranted.  

Diabetes mellitus

The Veteran's diabetes mellitus is rated under 
38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this 
Diagnostic Code, diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet, warrants a 20 percent rating.  Diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities warrants a 40 percent rating.  The Diagnostic Code 
defines regulation of activities as avoidance of strenuous 
occupational and recreational activities.  NOTE 1 to 
Diagnostic Code 7913 indicates to rate compensable 
manifestations of diabetes mellitus separately unless they 
are part of the criteria to support a 100 percent rating 
under Diagnostic Code 7913.  The Veteran has hypertension 
rated separately, and this matter is not on appeal.  Matters 
of service connection for cataracts, skin changes, and 
peripheral neuropathy disabilities secondary to diabetes 
mellitus, raised by the April 2008 VA examination report, 
have been referred to the RO in the introduction above.

Based on the evidence, a rating higher than 20 percent is not 
warranted for diabetes mellitus.  The preponderance of the 
evidence indicates that the Veteran's service-connected 
diabetes mellitus does not require regulation of activities 
(avoidance of strenuous occupational and recreational 
activities).  The VA examiner in April 2008 indicated that 
the Veteran's diabetes mellitus does not cause any 
restriction of activities.  In order for a 40 percent rating 
to be assigned, diabetes mellitus must require insulin, a 
restricted diet, and regulation of activities.  The Veteran 
has indicated in October 2008 that his diabetes mellitus 
requires regulation of activities.  However, this is a 
medical question which he is not competent to address, as it 
requires medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 
93 (1993).  His opinion is outweighed by the October 2008 VA 
examiner's, as the latter is a trained medical expert.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board concludes that the diabetes mellitus disability has 
not significantly changed and that a uniform rating is 
warranted.  

The service-connected disabilities do not present such 
exceptional or unusual disability pictures with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  The Veteran indicated in October 2008 that he 
had had to quit his job because of the strenuous occupational 
activities required.  However, the examiner in April 2008 
indicated that his diabetes mellitus does not cause any 
restriction in his activities, and the Board finds this to be 
probative as it was from a trained health care provider.  The 
rating schedule contemplates the Veteran's symptoms 
associated with his lumbosacral strain and diabetes mellitus.  
Accordingly, referral for extraschedular ratings is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An increased rating for lumbosacral strain is denied.

An increased rating for diabetes mellitus is denied.



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


